UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

ERIC HAWKINS,

                           Plaintiff,

v.                                                     1:18-CV-0554
                                                       (WBC)
COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.
____________________________________________

APPEARANCES:                                           OF COUNSEL:

LAW OFFICES OF KENNETH HILLER, PLLC                    JUSTIN JONES, ESQ.
 Counsel for Plaintiff                                 KENNETH HILLER, ESQ.
6000 North Bailey Ave, Ste. 1A
Amherst, NY 14226

U.S. SOCIAL SECURITY ADMIN.                            ANNE ZEIGLER, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II               ARIELLA ZOTAN, ESQ.
 Counsel for Defendant                                 FRANCIS TANKARD, ESQ.
26 Federal Plaza – Room 3904
New York, NY 10278

William B. Mitchell Carter, U.S. Magistrate Judge,

                       MEMORANDUM-DECISION and ORDER

      The parties consented, in accordance with a Standing Order, to proceed before

the undersigned. (Dkt. No. 15.) The court has jurisdiction over this matter pursuant

to 42 U.S.C. § 405(g). The matter is presently before the court on the parties’ cross-

motions for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of

Civil Procedure. For the reasons discussed below, Plaintiff's motion is granted, to the

extent he seeks remand, and the Commissioner’s motion is denied.

I.    RELEVANT BACKGROUND
       A.     Factual Background

       Plaintiff was born in 1968. (T. 59.) He completed the 11th grade. (T. 29.)

Generally, Plaintiff’s alleged disability consists back and neck injuries. (T. 164.) His

alleged disability onset date is February 28, 2015. (T. 59.)

       B.     Procedural History

       On May 6, 2015, Plaintiff applied for Supplemental Security Income (“SSI”) under

Title XVI of the Social Security Act. (T. 59.) Plaintiff’s application was initially denied,

after which he timely requested a hearing before an Administrative Law Judge (“the

ALJ”). On September 5, 2017, Plaintiff appeared before the ALJ, Rosanne M. Dummer.

(T. 25-53.) On November 3, 2017, ALJ Dummer issued a written decision finding

Plaintiff not disabled under the Social Security Act. (T. 6-22.) On March 19, 2018, the

Appeals Council (“AC”) denied Plaintiff’s request for review, rendering the ALJ’s

decision the final decision of the Commissioner. (T. 1-5.) Thereafter, Plaintiff timely

sought judicial review in this Court.

       C.     The ALJ’s Decision

       Generally, in her decision, the ALJ made the following five findings of fact and

conclusions of law. (T. 11-19.) First, the ALJ found Plaintiff had not engaged in

substantial gainful activity since May 6, 2015. (T. 11.) Second, the ALJ found Plaintiff

had the severe impairments of: degenerative disc disease, status-post February 27,

2017 motor vehicle accident, and cervical degenerative disc disease, status-post 2002

anterior cervical fusion with instrumentation. (Id.) Third, the ALJ found Plaintiff did not

have an impairment that meets or medically equals one of the listed impairments




                                              2
located in 20 C.F.R. Part 404, Subpart P, Appendix. 1. (T. 12.) Fourth, the ALJ found

Plaintiff had the residual functional capacity (“RFC”) to perform:

        light work as defined in [20 C.F.R. § 416.967(b)]. [Plaintiff] could lift/carry
        twenty pounds occasionally and ten pounds frequently; sit about six of eight
        hours; and stand/walk about six of eight hours. He could occasionally climb
        ramps/stairs, balance, stoop, kneel, crouch, and crawl. He should avoid
        concentrated exposure to work hazards (i.e., dangerous moving machinery
        and unprotected heights). [Plaintiff] could occasionally perform overhead
        reaching. He should avoid concentrated exposure to extremes of heat/cold.

(Id.) 1 Fifth, the ALJ determined Plaintiff had no past relevant work; however, there were

jobs that existed in significant numbers in the national economy Plaintiff could perform.

(T. 18-19.)

II.     THE PARTIES’ BRIEFINGS ON PLAINTIFF’S MOTION

        A.       Plaintiff’s Arguments

        Plaintiff makes one argument in support of his motion for judgment on the

pleadings. Plaintiff argues remand is necessary because the ALJ never obtained a

medical opinion to properly explain Plaintiff’s functional limitations. (Dkt. No. 10 at 10-

17.) Plaintiff also filed a reply in which he reiterated his original argument. (Dkt. No.

14.)

        B.       Defendant’s Arguments




        1         Light work involves lifting no more than 20 pounds at a time with frequent lifting or
carrying of objects weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in
this category when it requires a good deal of walking or standing, or when it involves sitting most of the
time with some pushing and pulling of arm or leg controls. To be considered capable of performing a full
or wide range of light work, you must have the ability to do substantially all of these activities. If someone
can do light work, we determine that he or she can also do sedentary work, unless there are additional
limiting factors such as loss of fine dexterity or inability to sit for long periods of time. 20 C.F.R. §
416.967(b).

                                                       3
       In response, Defendant makes one argument. Defendant argues the ALJ

properly developed the record and substantial evidence supported the ALJ’s RFC

determination. (Dkt. No. 13 at 12-15.)

III.   RELEVANT LEGAL STANDARD

       A.     Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v.

Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the

Commissioner’s determination will only be reversed if the correct legal standards were

not applied, or it was not supported by substantial evidence. See Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable basis for doubt whether

the ALJ applied correct legal principles, application of the substantial evidence standard

to uphold a finding of no disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made according to the correct

legal principles.”); Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano,

615 F.2d 23, 27 (2d Cir. 1979).

       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,”

and has been defined as “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971). Where evidence is deemed susceptible to more than one rational

interpretation, the Commissioner’s conclusion must be upheld. See Rutherford v.

Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).




                                             4
       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

       If supported by substantial evidence, the Commissioner’s finding must be

sustained “even where substantial evidence may support the plaintiff’s position and

despite that the court’s independent analysis of the evidence may differ from the

[Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In

other words, this Court must afford the Commissioner’s determination considerable

deference, and may not substitute “its own judgment for that of the [Commissioner],

even if it might justifiably have reached a different result upon a de novo review.”

Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.     Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine

whether an individual is disabled as defined by the Social Security Act. See 20 C.F.R. §

416.920. The Supreme Court has recognized the validity of this sequential evaluation

process. See Bowen v. Yuckert, 482 U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The

five-step process is as follows:

       (1) whether the claimant is currently engaged in substantial gainful activity;
       (2) whether the claimant has a severe impairment or combination of
       impairments; (3) whether the impairment meets or equals the severity of the
       specified impairments in the Listing of Impairments; (4) based on a ‘residual
       functional capacity’ assessment, whether the claimant can perform any of
       his or her past relevant work despite the impairment; and (5) whether there
       are significant numbers of jobs in the national economy that the claimant
       can perform given the claimant's residual functional capacity, age,
       education, and work experience.


                                             5
McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).

IV.     ANALYSIS

        The RFC is an assessment of “the most [Plaintiff] can still do despite [his]

limitations.” 20 C.F.R. § 416.945(a)(1) 2. The ALJ is responsible for assessing Plaintiff’s

RFC based on a review of relevant medical and non-medical evidence, including any

statement about what Plaintiff can still do, provided by any medical sources. Id. §§

416.927(d), 416.945(a)(3), 416.946(c). Although the ALJ has the responsibility to

determine the RFC based on all the evidence in the record, the burden is on Plaintiff to

demonstrate functional limitations that preclude any substantial gainful activity. Id. §§

416.912(c), 416.927(e)(2), 416.945(a), 416.946(c).

        Here, the record consists of medical treatment notations from the New York State

Department of Correctional Services dated June 2006 through February 2015;

treatment notations from ECMC/Cleve-Hill Family Medical Center dated April 21, 2015;

physical therapy progress notes from March through June 2017; treatment notations

from Michael Calabrese, M.D. with Medical Care of Western New York dated March

through May 2017; and treatment notations from Cameron Huckell, M.D. with Pinnacle

Orthopedic and Spine dated 2002, 2004, 2010, and 2011. (T. 193-384.) The record

also contains Plaintiff’s hearing testimony during which he was accompanied by

counsel. (T. 27-53.) The record was held open for additional records; however, no

additional records were received because the facility did not have treatment records for

Plaintiff. (T. 385.) The record contains statements that Plaintiff was “disabled,”


         2        Effective March 27, 2017, many of the regulations cited herein have been amended, as
have Social Security Rulings (“SSRs”). Nonetheless, because Plaintiff’s social security application was
filed before the new regulations and SSRs went into effect, the court reviews the ALJ's decision under the
earlier regulations and SSRs.

                                                    6
“temporarily disabled,” or “unable to perform gainful employment.” (See T. 282, 347.)

However, the ultimate finding of whether Plaintiff was disabled and cannot work is

“reserved to the Commissioner.” 20 C.F.R. § 404.1527(d).

       The ALJ summarized the medical evidence in the record and Plaintiff’s

testimony. (T. 12-17.) The ALJ concluded that the RFC was “based on a totality of the

evidence.” (T. 17.) The ALJ stated the RFC “considers [Plaintiff’s] degenerative disc

disease of the lumbar, thoracic, and cervical spine, in addition to his history of cervical

fusion [and] is consistent with reported activities, and ongoing conservative care.” (Id.)

       Plaintiff asserts “without a medical opinion, the ALJ improperly relied on raw

medical data to make an RFC finding.” (Dkt. No. 10 at 10.) Defendant argues, and

Plaintiff concedes in his reply, an ALJ may properly assess a Plaintiff’s RFC absent a

medical source statement. (Dkt. No. 13 at 12; Dkt. No. 14.) However, Plaintiff argues

the evidence before the ALJ was not sufficient for the her to assess an RFC. (Dkt. No.

14.)

       To be sure, an ALJ’s RFC determination is not fatally flawed merely because it

was formulated absent a medical opinion. Where the record contains sufficient

evidence from which an ALJ can assess Plaintiff’s RFC, a medical source statement or

formal medical opinion is not necessarily required. Monroe v. Comm'r of Soc. Sec., 676

F. App'x 5, 8 (2d Cir. 2017); see Tankisi v. Comm'r of Soc. Sec., 521 F. App'x 29, 34 (2d

Cir. 2013) (remand not required to obtain a treating source opinion where the record

contained sufficient evidence form which the ALJ could assess plaintiff’s RFC). In

assessing plaintiff’s RFC in Monroe, the ALJ relied on a treating source’s “years’ worth

of treatment notes” which provided descriptions of the plaintiff’s symptoms, objective



                                              7
medical assessments, and notes relating to the plaintiff’s social activities. Monroe, 676

F. App'x at 8. In Tankisi the medical record was “quite extensive” and although it did not

contain a formal opinion of the plaintiff’s RFC, it did include an assessment of the

plaintiff’s limitations by a treating source, voluminous medical records, and opinions

from consultative physicians. Tankisi, 521 F. App'x at 34.

          Here, the record alone did not contain sufficient information from which the ALJ

could support his RFC determination. Guillen v. Berryhill, 697 F. App’x. 107, 108-109

(2d Cir. 2017) (“[T]he medical records obtained by the ALJ do not shed any light on

Guillen’s residual functional capacity” and medical records merely indicate her

diagnoses and symptoms but they “offer no insight into how her impairments affect or

do not affect her ability to work, or her ability to undertake her activities of everyday

life”).

          The record is not insufficient because it lacks a functional medical assessment of

Plaintiff’s work-related abilities. The record is insufficient because, as outlined above,

the record contained no useful information. The medical record here, as in Guillen,

discussed Plaintiff’s impairments and treatment, but “offer[ed] no insight into how [his]

impairments affect or do not affect [his] ability to work, or [his] ability to undertake [his]

activities of everyday life.” Guillen, 697 F. App'x at 109.

          Therefore, remand is necessary for a proper RFC analysis and determination.

On remand the ALJ may find it prudent to order a consultative examine. Such exam

may be beneficial where, as here, “the evidence as a whole is insufficient to allow [the

ALJ] to make a determination.” 20 C.F.R. § 404.1519a(b).

ACCORDINGLY, it is



                                               8
         ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 10) is

GRANTED; and it is further

         ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 13)

is DENIED; and it is further

         ORDERED that this matter is REMANDED to Defendant, pursuant to 42 U.S.C. §

405(g), for further proceedings consistent with this Decision and Order.

Dated:         September 3, 2019




                                             9
